Citation Nr: 0609780	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-00 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent 
for degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran had active service from June 1965 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision.

In April 2005, the veteran and his wife testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
A transcript of the hearing is of record.

The veteran's claim was previously before the Board, and was 
remanded in June 2005.  At that time, the veteran's spinal 
disability was evaluated at 40 percent.  Subsequently, in 
September 2005, the Appeals Management Center increased the 
veteran's disability evaluation from 40 percent to 60 
percent, from the date of the veteran's claim.  Since all 
development required by the remand has been completed, the 
veteran's claim is properly before the Board at this time.

The Board notes that in a March 2006 Written Brief 
Presentation, the veteran's representative raised a claim for 
a total disability evaluation based on individual 
unemployability (TDIU).  Since the veteran is now rated 60 
percent for a single disability and 70 percent with all his 
service-connected disabilities combined, the Board finds that 
the RO should develop the veteran's claim.  Therefore, the 
veteran's claim for TDIU is referred to the RO for all 
further appropriate action, including development and 
adjudication.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected 
degenerative disc disease of the thoracolumbar spine is not 
characterized by ankylosis of any portion of the spine, and 
the veteran has not demonstrated an impact on his 
employability beyond that already contemplated by the 
applicable rating criteria for this disability.


CONCLUSION OF LAW

The schedular criteria for a disability rating higher than 60 
percent for degenerative disc disease of the thoracolumbar 
spine have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code (DC) 5293 (2002), 
effective prior to September 23, 2002; DC 5293 (2003), 
effective as of September 23, 2002; DCs 5235 to 5243 (2005), 
effective September 26, 2003.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In an April 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
December 2002 statement of the case (SOC) and March 2003, 
October 2004, and September 2005 supplemental statements of 
the case (SSOCs) issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the September 2005 SSOC contained 
the new duty-to-assist regulation codified at 38 C.F.R. § 
3.159 (2005).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  All the above notice documents must be read 
in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim for an increased rating above that 
already awarded is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Facts, and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, supra, at 58, is not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran's service-connected degenerative disc disease of 
the thoracolumbar spine is rated 60 percent disabling under 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005).

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made twice to that portion 
of the Rating Schedule that addresses spine disease, 
including intervertebral disc syndrome, including Diagnostic 
Code 5293.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, DC 5293(2003)).  These 
changes became effective on September 23, 2002.  See also 68 
Fed. Reg. 51,454, 51,458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, DCs 5235-5243).  These changes became 
effective on September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.114 (2005).

The Board notes that it provided the veteran with notice of 
the revised regulations in the December 2002 SOC and 
September 2005 SSOC described above.  Thus, the Board finds 
that we may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the old 38 C.F.R. § 4.71a, DC 5293 (2002), effective 
prior to September 23, 2002, a 60 percent evaluation was the 
maximum available disability rating for intervertebral disc 
syndrome.  Therefore, this DC does not allow for an 
evaluation in excess of that which the veteran already 
receives.

The Board has also evaluated the veteran's disability under 
all other applicable diagnostic codes in effect prior to 
September 23, 2002, to determine whether he could have been 
rated higher than 60 percent.  However, the veteran was never 
diagnosed with fracture of his vertebra, nor does his medical 
evidence show he had ankylosis of any portion of his spine.  
Therefore, 38 C.F.R. § 4.71a, DCs 5285 and 5286 (2002) are 
not for application.  These were the only diagnostic codes 
that provided for an evaluation in excess of 60 percent prior 
to September 23, 2002.

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended.  Under 38 C.F.R. § 
4.71a, DC 5293 (2003), a 60 percent evaluation was the 
maximum disability rating for intervertebral disc syndrome.  
Therefore, this diagnostic code does not provide for a 
disability evaluation in excess of the one the veteran 
already receives.

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
pertinent criteria for the General Rating Formula for 
Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 
5243, unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) are, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent 
disability rating.

Pertinent Notes following the criteria description are:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

38 C.F.R. § 4.71a, DC 5235-5243.

Here, the Board finds that an increase to a 100 percent 
evaluation, the only rating provided under the pertinent 
diagnostic code that is in excess of the veteran's current 60 
percent, is not warranted.  Specifically, a review of the 
medical evidence of record shows that while the veteran has 
received extensive care for his back disability since October 
1999, he has never been diagnosed with ankylosis of any 
portion of his spine.  Therefore, there is no evidence that 
he demonstrates unfavorable ankylosis of his entire spine, to 
warrant a 100 percent disability evaluation under this code.

As noted above, effective September 26, 2003, the criteria 
for rating intervertebral disc syndrome were renumbered and 
are, instead, located at 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2005).  The specific criteria, however, were not 
amended, except that DC 5243 provides that the alternative to 
this code is to rate the disability under the General Rating 
Formula for the Spine, as discussed above.

Finally, the Board notes that we have considered the 
veteran's functional loss due to pain on motion, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating codes 
potentially applicable to the veteran's disability.  DeLuca 
v. Brown, 8 Vet. App. 202, 207-8 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40 (2005); Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

The Board finds that the effects of pain reasonably shown to 
be due to the veteran's service-connected degenerative disc 
disease of the thoracolumbar spine are contemplated in the 60 
percent rating assigned by the Board.  We point out that the 
highest disability evaluation provided for limitation of 
motion of any portion of the back is 40 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002); 38 C.F.R. 
§ 4.71a, DCs 5235 to 5243 (2005).  Thus, the veteran's 
disability is already rated in excess of the maximum 
evaluation warranted for limitation of motion of the back.  
Therefore, even if the Board applied the criteria in DeLuca, 
supra, to the veteran's disability, he would be rated at the 
same 60 percent he already receives.  Thus, there is no 
indication that pain, due to disability of the spine, has 
caused functional loss greater than that contemplated by the 
60 percent evaluation assigned.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra.

As discussed above, both the old and new regulations for 
evaluating the veteran's back disability were considered by 
the Board in this case, because of the amendments which 
occurred during the pendency of the veteran's claim, and 
under the Karnas precedent and its progeny, which required us 
to apply the old criteria despite their having been 
rescinded.  In any future claims and adjudications, the RO 
will apply only the amended rating criteria, and will 
consider evidence developed after the present claim.

The Board further finds that the evidence in this case does 
not present such an exceptional or usual disability picture 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2005) (such 
ratings may be authorized by the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service).  
The veteran indicated in a September 2001 written statement 
and, along with his wife, testified in April 2005 that he 
could not work because of his back disability.  He stated 
that he had applied numerous times for jobs, but no one was 
willing to hire him full-time because they could not cover 
him on their health insurance.  He indicated he could only 
sit or stand for twenty or thirty minutes at a time.  While 
this definitely represents some interference with the 
veteran's employability, the Board finds that this impact on 
his occupation is contemplated in the 60 percent evaluation 
assigned to the veteran's disability.  Therefore, an 
increased rating is not warranted under 38 C.F.R. 
§ 3.321(b)(1).

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
evidence preponderates against the claim for an increased 
rating for the veteran's degenerative disc disease of the 
thoracolumbar spine, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in March 2000, has his 
degenerative disc disease of the thoracolumbar spine been 
more disabling than as currently rated under the present 
decision.


ORDER

An initial evaluation in excess of 60 percent for 
degenerative disc disease of the thoracolumbar spine is 
denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


